Citation Nr: 1528636	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left hip disability.

3. Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1965 and then served in the United States Army Reserve until 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran and his spouse testified before the undersigned in an August 2011 hearing.  A hearing transcript was associated with the claims file and reviewed.

The Board previously denied these claims in an August 2013 decision.  In August 2014, the Court of Appeals for Veterans' Claims (Court) remanded this case based on a joint motion for remand for the Board to determine the adequacy of the VA examination and opinion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The joint motion suggests that the July 2012 VA examination and opinions are inadequate because the examiner was not able to review all the relevant evidence of record as required by Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  First, the Board notes that prior to the July 2012 VA examination the claims file included VA treatment records from the medical center in San Francisco from the late 1980's to 2011.  Various identifying dates on these records show that they were associated with the claims file in September 2009, August 2011, and April 2012.  Service records were also associated with the claims file prior to the examination.  A set of records associated after the VA examination consists of various documents from service and VA treatment, including several from the late 1980s, 1990s, and 2009.  The majority of these documents are copies of documents received prior to the VA examination.  In fact, many of them are stamped "copied from VA claims file."  The Veteran presumably made a Freedom of Information Act (FOIA) request for his file and then submitted specific documents highlighting evidence that he found helpful in proving his claims.    

The joint motion identifies three particular documents, which are pertinent to the Veteran's claims and may not have been reviewed by the VA examiner.  Those documents are VA records from March 1999, July 1999, and May 2009.  The record from March 1999 of longstanding stiffness and pain in the knees was part of a group of VA medical documents date stamped April 2012 and included in the claims file prior to the July 2012 VA examination.  

However, it appears from the claims file, that diagnostic reports were not included as part of the original records received from the VA medical center.  Most pertinent is the May 2009 diagnostic study showing mild degenerative changes involving the lower lumbar articular facets; the impression was mild lower lumbar spondylosis involving the articular facets.  The VA examiner mistakenly recorded this diagnosis as taking place in 2011.  An addendum opinion is needed so the examiner may consider this earlier diagnosis of a back disability.  See Nieves-Rodriguez, 22 Vet. App. at 295.

The July 1999 diagnostic report was of the left knee; it noted an abnormal tibial spur in the joints, possibly an osteophyte.  The Veteran's claim for a left leg disability may include a claim for the left knee.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Nevertheless, VA is not required to obtain an examination for the left knee.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no evidence of an in-service injury to the left knee and service treatment records are silent for treatment or complaints of a left knee injury.  Similarly, in the Board hearing, the Veteran reported injuries to his back and left hip but did not report any in-service injury, disease, or event affecting his left knee.  To date, VA has not undertaken to provide a knee examination for the Veteran.  Therefore, the Veteran could not be prejudiced by the examiner's inability to review the July 1999 diagnostic report, because the July 2012 VA examiner was not examining or opining on the etiology of a left knee disability.  In any event, the broader claim of left leg disability is anatomically proximate to the left hip and thus the Board finds it prudent to defer from a final adjudication on the left leg until the development sought in this remand is obtained, given the interconnected nature of the issues involved.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the July 2012 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion on the low back and left hip claims.

a. Is the Veteran's low back disability at least as likely as not related to his report of injury when he fell off a truck during his syncope episode?

b. Is the Veteran's low back disability at least as likely as not related to the lumbar puncture in April 1965?

Consider any new and pertinent evidence, including the May 2009 diagnostic report showing lower lumbar spondylosis involving the articular facets.

c. Is the Veteran's left hip disability at least as likely as not related to his report of injury when he did heavy lifting in the military as a mechanic?

d. Is the Veteran's left hip disability at least as likely as not related to the lumbar puncture in April 1965?

Consider any new and pertinent evidence and the Veteran's statements of continuous pain.

Provide rationale for any conclusions.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any claim, which has been perfected on appeal, remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

